Citation Nr: 1716340	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral flat feet (pes planus).

3.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disorder (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served honorably on active duty in the United States Army from January 1973 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.

In addition to the issues before the Board, the December 2010 rating decision also denied a claim for service connection for hearing loss, however, the Veteran's March 2011 Notice of Disagreement only contended the denial of tinnitus, flat feet, and lung condition.  Therefore, the issue of hearing loss is not before the Board.

In January 2015, the Board remanded this case for further development.  Specifically, the Board directed that Social Security Administration (SSA) records be requested and associated with the Veterans file.  As discussed later in this opinion, the Board finds substantial compliance with its remand directives such that an additional remand is unnecessary.


FINDINGS OF FACT

1.  The Veteran's tinnitus did not manifest in active service, and is not otherwise related to service.

2.  The Veteran's bilateral flat feet (pes planus) did not manifest in active service, and is not otherwise related to service.

3.  The Veteran's lung disability, to include COPD, did not manifest in active service, and is not otherwise related to service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for bilateral flat feet (pes planus) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for a lung disability, to include COPD, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Regarding the January 2015 Board remand directives, the Board finds substantial compliance by the RO.  Specifically, the January 2015 Board remand directed the RO obtain SSA records for the Veteran and then, if necessary, obtain a VA examination.   These records were collected, and none of the records presented any evidence indicating additional VA examinations were necessary.  Therefore, the record reflects substantial compliance with the Board remand directives and an additional remand is unnecessary in this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall where there was substantial compliance with remand directives). 

The Board notes the duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2016).  Under 38 U.S.C.A. § 5103A(d) (West 2014), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that the an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  When VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 20 Vet. App. 303, 311 (2007).

In this case, the Veteran was given VA examinations for his claims for tinnitus and a lung disability, to include as due to asbestos exposure.  The exams are adequate for VA purposes and reflect sufficient rationale based on the pertinent facts of the Veteran's file and applicable medical principles.  The Veteran was not afforded a VA examination and no VA opinion was obtained with respect to his claim for bilateral flat feet.  Nevertheless, the Board finds such a VA examination or opinion to be unncessary because, as discussed further in this opinion, there is no evidence that establishes an event, injury, or disease in service that indicates the Veteran's flat feet may be related to service.

II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  (West 2014); Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that whether lay evidence is competent and sufficient in a particular case is a factual issue).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997). Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-2000 (April 13, 2000). The above mentioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

VA must analyze claims of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual provisions acknowledge that inhalation of asbestos fibers or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Occupational exposure to asbestos has been shown in insulation and shipyard workers and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

III. Analysis

a.  Tinnitus

The Veteran contends that he has tinnitus due to noise exposure as a mechanic, and that he has suffered from consistent ringing in both ears since active duty.  Service treatment records (STRs) are negative for any reports of hearing or ear issues.

A December 2010 VA examinater stated that the most common etiology of tinnitus is hearing loss, and the record did not indicate that the Veteran's hearing loss was incurred in service.  The examiner's rationale was that the Veteran's entrance and exit audiometry exams indicated no significant shift.  A separate December 2010 VA examination report reflects that it is more likely than not that the Veteran's tinnitus is related to his nonservice connected hearing loss, and less likely that it is related to service-again due to no significant change between the Veteran's entrance and separation audiometry exams.

The Board finds that the evidence of record preponderates against the Veteran's claim for tinnitus.  The December 2010 VA examination is adequate for VA purposes and warrants great probative weight.  Additionally, the lack of any reports of tinnitus symptomatology while in service, or shortly thereafter, renders significantly less plausible the Veteran's assertion that he has suffered ringing in the ears for more than 30 years since service.  

The Board finds that the Veteran's tinnitus was not incurred in service or is otherwise related to service.  In light of all of the above, the benefit-of-the-doubt rule is inapplicable and the claim for tinnitus must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

b.  Bilateral Flat Feet

The Veteran contends that he suffers from bilateral flat feet due to physical training and excess weight bearing with no proper footwear.  The Veteran further contends that after a couple months in service and frequently running several miles in combat boots, his arches fell and have since caused him great pain.  The Veteran claims he was given shots for this condition in approximately March or April 1973.

Service treatment records (STRs) do not corroborate the Veteran's assertions.  A February 1973 STR record reflects that, three weeks after entrance into service,  the Veteran had mild foot strain secondary to his boots which were too tight.  Additional STRs are negative for foot complaints.  The Veteran's December 1975 report of medical history for separation purposes reflects that he denied foot trouble and lameness.  His December 1975 separation examination reflects that his feet were clinically normal.

March 2011 correspondence from the Veteran's chiropractor states that the Veteran has pronation and flat foot issues, however, the letter does not discuss whether such issues were incurred in or otherwise related to theVeteran's service with supporting rationale.  Thus, this opinion does not assist in the determination of whether bilateral flat feet had its onset in service.

Records associated with the file after the Board's January 2015 Remand also fail to demonstrate that the Veteran's bilateral flat fleet were incurred in or otherwise related to service.  Ultimately, the Board finds the evidence of record insufficient to support the Veteran's contention that his bilateral flat feet were incurred in service or are otherwise related to service.  Therefore, this claim must be denied.

c.  Lung Disability

The Veteran contends that he suffers from a lung disability due to asbestos exposure while working as a mechanic.  The Veteran has a diagnosis of COPD.  Therefore, evidence of a current disability is demonstrated.

STRs are negative for any diagnoses or treatment of pulmonary conditions.  The December 1975 Report of Medical Examination shows that clinical evaluation of the lungs and chest were normal.  However, the Veteran reported having a history of experiencing shortness of breath on the Report of Medical History he completed in December 1975.  No notation was made by the examiner as to this symptom report.

A June 2010 letter from a private physician reflects an opinion that it is as likely as not that the Veteran's COPD is related to his exposure to asbestos; however, the letter does not include any rationale.  Thus, the June 2010 is inadequate as a nexus opinion and is nonprobative.

A December 2010 VA examination report stated there was no radiographic evidence of asbestos lung disease.  As such, the Board need not analyze this claim under the asbestos specific guidelines discussed earlier in this opinion, and need not make a finding as to whether the Veteran was actually exposed to asbestos while in service-as the Veteran does not currently have an asbestos-related lung disease.  The examiner opined with supporting rationale that the Veteran's current disability of COPD is not likely related to asbestos exposure, but is more likely related to the Veteran's 40-year history of smoking a pack of cigarettes a day.  The Board finds this December 2010 examination to be adequate for VA purposes and of high probative value.

Records associated with the file after the Board's January 2015 Remand also fail to demonstrate that the Veteran's lung disability was incurred in or otherwise related to service.

The Board finds that the evidence of record preponderates against the Veteran's claim for a lung disability, to include as due to asbestos exposure.  The Veteran's lung disability was not incurred in service nor is it otherwise related to service.  VA law precludes granting disability benefits due to the use of tobacco.  See 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300(a) (2016).  In light of all of the above, the benefit-of-the-doubt rule is inapplicable and the claim for a lung disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral flat feet (pes planus) is denied.

Entitlement to service connection for a lung disability, to include COPD, to include as due to asbestos exposure, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


